United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 03-2278
                                     ___________

Randy Drinkwalter,                        *
                                          *
              Appellant,                  *
                                          * Appeal from the United States
       v.                                 * District Court for the
                                          * District of Nebraska.
Harold Clarke; Mike Kenney; Douglas *
K. Diltz; Frank X. Hopkins; Teresa        *        [UNPUBLISHED]
Predmore; Kimberly L. Cockrell;           *
Robert C. Ryan; Officer McPherrin, in *
their official and individual capacities, *
                                          *
              Appellees.                  *
                                    ___________

                              Submitted: April 28, 2004

                                   Filed: May 3, 2004
                                    ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Nebraska inmate Randy Drinkwalter appeals the district court’s1 dismissal of
his civil rights lawsuit arising out of a disciplinary conviction (later reversed), which
led to his extended confinement in segregation. Appellees have moved for summary

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
affirmance. Having carefully reviewed the record, we conclude dismissal was proper
and an extended discussion is not warranted. Accordingly, we grant appellees’
motion and affirm. See 8th Cir. R. 47B.
                      ______________________________




                                       -2-